Case 2:18-cv-02352-RRM-ARL Document 78 Filed 07/16/20 Page 1 of 2 PageID #: 884




 Via CM/ECF                                                          July 16, 2020

 Honorable Roslynn R. Mauskopf
 United States District Court for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201


        Re: Hymes v. Bank of America, N.A., No. 2:18-cv-02352 (RRM/ARL)
            Cantero v. Bank of America, N.A., Case No. 1:18-cv-04157 (RRM) (ARL)

 Dear Judge Mauskopf:

         Bank of America respectfully submits this response to Plaintiff’s notice of supplemental
 authority (Dkt. 77), which attaches a July 9, 2020 Memorandum Opinion issued in Clark v.
 Bank of America, N.A., Case No. 1:18-cv-03672-SAG (D. Md.). Contrary to Plaintiff’s assertions,
 interlocutory appeal remains both appropriate and necessary in this case.

         In Clark, the court concluded that the preemptive effect of federal banking law on state
 laws that purport to require national banks to pay interest on mortgage escrow accounts
 presents a controlling question of law, see Dkt. 77-1, at 5, and “if the Fourth Circuit were to find
 that [Maryland’s mortgage escrow interest law] is preempted by the NBA, or by OCC
 regulations, then all of Plaintiff’s claims would likely require dismissal,” id. at 7. The court
 addressed the remaining factor—whether there is a substantial basis for difference of opinion—
 only with respect to the ultimate legal conclusion that federal law does not preempt state
 interest-on-escrow laws, holding that the factor is not met here because courts have not reached
 conflicting decisions on the issue. Id. at 5-6. The Clark court did not address any of the other
 issues presented in these cases on which there are substantial grounds for differences of
 opinion.

        The Court should not follow Clark because it is inconsistent with the law of this Circuit
 and does not address all of the issues raised in these cases. The Clark court stated that an issue
 “‘presents a substantial ground for difference of opinion if courts, as opposed to parties, disagree
 on a controlling legal issue.’” Id. at 5 (quoting Lynn v. Monarch Recovery Mgmt., Inc., 953 F.
 Supp. 2d 612, 623 (D. Md. 2013)). Applying this test, the court concluded there are not
 substantial grounds for difference of opinion on whether federal law preempts state interest-on-
 escrow laws because other courts have also held that there is no preemption here. Id. at 6. But
 the Second Circuit has not defined the “substantial ground” factor so narrowly. In this Circuit,
 there need not be disagreement among courts. Rather, it is sufficient that “the issue is
 particularly difficult and of first impression for the Second Circuit.” Goldberg v. UBS AG, 690 F.
 Supp. 2d 92, 103 (E.D.N.Y. 2010). Consistent with this broader approach, courts have held that
 a substantial ground for difference of opinion exists where a court’s interpretation of federal
Case 2:18-cv-02352-RRM-ARL Document 78 Filed 07/16/20 Page 2 of 2 PageID #: 885


 Bank of America’s letter to the Hon. Roslynn R. Mauskopf
 July 16, 2020
 Page 2

 regulations conflicts with the views of the agency that promulgated and enforces those
 regulations. See Muniz v. Winn, 462 F. Supp. 2d 175, 183–84 (D. Mass. 2006) (interlocutory
 appeal warranted where decision conflicts with views of “the relevant administrative agency”),
 rev’d on other grounds sub nom. Muniz v. Sabol, 517 F.3d 29 (1st Cir. 2008). Given the views
 that the OCC has expressed in this case, the Court should do the same here.

         Moreover, in these cases, Bank of America has identified three additional issues subject
 to reasonable disagreement that were not addressed by the Clark court. First, courts have
 disagreed on the proper interpretation of the “significantly interferes” test under Barnett Bank
 of Marion Cty., N.A. v. Nelson, 517 U.S. 25 (1996). See Mem., Dkt. 65-1, at 7-12. This Court
 held that the New York law’s degree of interference with Bank of America’s exercise of its federal
 banking powers is “minimal” because it does not “bar” escrow accounts and because “the cost of
 compliance with the state law is not practical abrogation of the banking power at issue,” Order,
 Dkt. 47, at 36, but other courts have interpreted the “significantly interferes” test as imposing a
 much lower bar, see, e.g., Monroe Retail, Inc. v. RBS Citizens, N.A., 589 F.3d 274, 283 (6th Cir.
 2009) (“[T]he level of ‘interference’ that gives rise to preemption under the [National Bank Act]
 is not very high[.]”). Second, courts have disagreed on the validity of the OCC regulations. See
 Mem., Dkt. 65-1, at 12-15. This Court’s decision not to enforce those regulations conflicts with
 the many decisions that have enforced the regulations, including another district court in this
 Circuit. See Smith v. Wells Fargo Bank, N.A., 158 F. Supp. 3d 91, 105 (D. Conn. 2016). Third,
 this Court acknowledged that there are grounds for difference of opinion in interpreting a key
 phrase in the relevant Dodd-Frank provision, 15 U.S.C. § 1639d(g)(3), because this Court’s
 interpretation of the phrase differed from the Ninth Circuit’s interpretation in Lusnak v. Bank of
 America, N.A., 883 F.3d 1185 (9th Cir. 2018). Order, Dkt. 47, at 23 & n.9; see also Mem., Dkt.
 65-1, at 16-18.

         For these reasons, the Court should grant Bank of America’s motion, certify an
 interlocutory appeal, and stay all proceedings in this Court until the Second Circuit issues its
 decision in this matter.

                                                     Respectfully submitted,

                                                     /s/ Mark Mosier
                                                     Mark Mosier

                                                     Attorney for Defendant Bank of America, N.A.
